Citation Nr: 0831212	
Decision Date: 09/15/08    Archive Date: 09/22/08

DOCKET NO.  02-19 822	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an effective date earlier than January 18, 
2005 for an increased evaluation of 10 percent for allergic 
rhinitis.

2.  Entitlement to an effective date earlier than February 
22, 2005 for the grant of service connection for erectile 
dysfunction.

3.  Entitlement to an effective date earlier than February 
22, 2005 for the grant of special monthly compensation based 
on the loss of a creative organ.

4.  Entitlement to service connection for gastroesophageal 
reflux disease (GERD).

5.  Entitlement to service connection for anxiety.

6.  Entitlement to an initial compensable evaluation for 
hypertension.

7.  Entitlement to service connection for depression.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Johnson, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1997 to May 
2001.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from decisions rendered by the Waco, Texas Regional 
Office (RO) of the Department of Veterans Affairs (VA).

The veteran testified at an RO hearing in January 2006.  A 
transcript of the hearing is of record.  The veteran also 
requested a hearing before a Veterans' Law Judge, but 
submitted a written request in August 2008 that all hearing 
requests be cancelled.

The issue of entitlement to service connection for depression 
is addressed in the REMAND portion of the decision below and 
is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

1.  A claim for an increased rating for allergic rhinitis was 
received in November 2001; however, there was no evidence of 
a 50 percent obstruction of either nasal passage prior to 
January 18, 2005.

2.  There is no evidence of an unadjudicated formal or 
informal claim for entitlement to service connection for 
erectile dysfunction prior to February 22, 2005.

3.  Prior to February 22, 2005, the veteran was not service-
connected for an erectile dysfunction disability; and there 
is no evidence of a prior unadjudicated formal or informal 
claim for special monthly compensation. 

4.  Resolving all reasonable doubt in the veteran's favor, 
GERD had its onset in service.

5.  A chronic anxiety disorder is not shown to have been 
present in service, or within one year after separation; 
there is no competent medical evidence showing that the 
current anxiety is related to military service or is 
otherwise related to the service-connected asthma disability. 

6.  Hypertension is not currently controlled on medication, 
however diastolic pressures are predominantly less than 100 
and systolic pressures are predominantly less than 160. 


CONCLUSIONS OF LAW

1.  The criteria for an effective date earlier than January 
18, 2005, for an increased evaluation of 10 percent for 
allergic rhinitis have not been met.  38 U.S.C.A. § 5110; 38 
C.F.R. § 3.400(o)(1) (2007).

2.  The criteria for an effective date earlier than February 
22, 2005, for the grant of service connection for erectile 
dysfunction, have not been met.  38 U.S.C.A. § 5103, 5103A, 
5107, 5110 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.105, 
3.400 (2007).

3.  The criteria for an effective date earlier than February 
22, 2005, for the grant of special monthly compensation, 
based on the loss of a creative organ, have not been met.  38 
U.S.C.A. §§ 5103, 5103A, 5107, 5110 (West 2002); 38 C.F.R. §§ 
3.400, 3.350, 3.352 (2007).

4.  The criteria for service connection for gastroesophageal 
reflux disease have been met.  38 U.S.C.A. §§ 1110, 1131, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 
(2007). 

5.  Anxiety was not incurred in or aggravated by service and 
may not be presumed; and is not secondary to a service-
connected asthma disability.  38 U.S.C.A. §§ 1112, 1113, 
1131, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.3.306, 3.307, 3.309 (2007).

6.  The criteria for an initial evaluation in excess of 10 
percent for service-connected hypertension are not met.  38 
U.S.C.A.  §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 4.1, 4.3, 4.104, Diagnostic Code 7101 
(2007). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matters

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 38 
C.F.R. § 3.159, amended VA's duties to notify and assist a 
claimant in developing the information and evidence necessary 
to substantiate a claim.

Under 38 U.S.C.A. § 5103, VA must notify the claimant of any 
information or evidence not of record that is necessary to 
substantiate the claim, as well as what parts of that 
information or evidence VA will seek to provide, and what 
parts VA expects the claimant to provide.  38 C.F.R. § 
3.159(b) (2007).  VA must provide such notice to a claimant 
prior to an initial unfavorable decision on a claim for VA 
benefits by the agency of original jurisdiction (AOJ), even 
if the adjudication occurred prior to the enactment of the 
VCAA.  See Pelegrini v. Principi, 18 Vet. App. 112, 119-120 
(2004).  Furthermore, the VCAA requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all elements of a 
claim for service connection, so that VA must specifically 
provide notice that a disability rating and an effective date 
will be assigned if service connection is awarded.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); aff'd 
sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  The 
veteran was not provided such notice prior to the initial 
decision on his claim.  

VA complied with notification responsibilities in regards to 
the veteran's various claims, in correspondence sent in May 
2003, August 2003, March 2004, July 2004, and March 2005.  
These letters notified the veteran of VA's responsibilities 
in obtaining information to assist him in completing his 
claims, identified his duties in obtaining information and 
evidence to substantiate his claims, and requested that he 
send in evidence in his possession that would support his 
claims.  

The claim of entitlement to a higher initial rating for 
hypertension, and the claims for earlier effective dates for 
service connection for erectile dysfunction and the grant of 
special monthly compensation - all arise from the veteran's 
disagreement following the initial grants of service 
connection.  Courts have held that once service connection is 
granted, the claim is substantiated.  Additional notice is 
not required, and any defect in the notice is not 
prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 
2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  
Nonetheless, VCAA notice sent to the veteran in August 2003 
and March 2005 discussed the evidence necessary for an 
increased ratings and earlier effective dates.  Thus, VA's 
duty to notify in this case has been satisfied.

VA has also made reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate his claims.  38 
U.S.C.A. § 5103A (West 2002).  The information and evidence 
associated with the claims file consist of the veteran's 
service medical records, VA and private medical treatment 
records, and reports from VA examinations.  The veteran has 
not identified any outstanding records for VA to obtain that 
were relevant to the claim and the Board is likewise unaware 
of such.  

For the foregoing reasons, the Board therefore finds that VA 
has satisfied its duty to notify (each of the four content 
requirements) and the duty to assist pursuant to the VCAA.  
See 38 U.S.C.A. §§ 5102 and 5103 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.159(b), 20.1102 (2007); Pelegrini, supra; 
Quartuccio, supra; Dingess, supra.  Any error in the sequence 
of events or content of the notice is not shown to have any 
effect on the case or to cause injury to the claimant.  Thus, 
any such error is harmless and does not prohibit 
consideration of this matter on the merits.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); Dingess, supra; see also ATD 
Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998). 


Factual Background & Analysis

Earlier Effective Dates

The assignment of effective dates of awards is generally 
governed by 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400.  Unless 
specifically provided otherwise, the effective date of an 
award based on an original claim for service connection or a 
claim reopened after final adjudication "shall be fixed in 
accordance with the facts found, but shall not be earlier 
than the date of receipt of application therefore."  38 
U.S.C.A. § 5110(a).  The implementing regulation clarifies 
this to mean that the effective date of an evaluation and an 
award of compensation based on an original claim or a claim 
reopened after final disallowance "will be the date of 
receipt of the claim or the date entitlement arose, whichever 
is the later."  38 C.F.R. § 3.400.

With a claim for service connection, the effective date of an 
award will be (1) the day following separation from active 
service or the date entitlement arose if the claim is 
received within one year after separation from service or (2) 
the date of receipt of claim or date entitlement arose, 
whichever is later.  38 C.F.R. §3.400(b)(2)(i).  

The effective date of an evaluation and award of compensation 
for an increased rating claim is the date of receipt of the 
claim or the date entitlement arose, whichever is the later.  
38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(o) (1).  An earlier 
effective date may be assigned when it is factually 
ascertainable that an increase in disability occurred and the 
claim for increase was received within one year from that 
date, but otherwise the date of receipt of the claim.  38 
C.F.R. § 3.400(o) (2).   

A specific claim in the form prescribed by VA must be filed 
in order for benefits to be paid to any individual under the 
laws administered by VA.  See 38 U.S.C.A. § 5101(a) (West 
2002); 38 C.F.R. § 3.151(a) (2007).  

Previous determinations which are final and binding, 
including decisions of service connection, will be accepted 
as correct in the absence of clear and unmistakable error 
(CUE).  Where evidence establishes such error, the prior 
decision will be reversed or amended.  38 C.F.R. § 3.105(a) 
(2007).  The Court has held that an application that had been 
previously denied could not preserve an effective date for a 
later grant of benefits based on a new application.  Wright 
v. Gober, 10 Vet. App. 343, 346-47 (1997); see also 
Washington v. Gober, 10 Vet. App. 391, 393 (1997) ("The fact 
that the appellant had previously submitted claim 
applications, which had been denied, is not relevant to the 
assignment of an effective date based on a current 
application.").   


An effective date earlier than January 18, 2005, for an 
increased evaluation of 10 percent for allergic rhinitis.

The veteran contends he is entitled to an effective date 
prior to January 18, 2005 for the award of a 10 percent 
disability rating for allergic rhinitis.  He contends that he 
is entitled to an effective date back to May 2001, when he 
filed his initial claim for service connection.

A review of the record shows that the veteran filed a claim 
for service connection for allergic rhinitis that was 
received at the RO on May 9, 2001.  In a June 2001 rating 
decision, the RO granted service connection and assigned a 
noncompensable (0 percent) disability evaluation, effective 
from May 9, 2001.  In November 2001, the veteran filed a new 
claim for an increased rating for the service-connected 
allergic rhinitis.  The RO continued the noncompensable 
evaluation in a rating decision issued in July 2002.  
Thereafter, the veteran filed a timely notice of 
disagreement, followed by a timely substantive appeal.  In a 
September 2007 rating decision, the RO awarded a 10 percent 
disability rating, effective from January 18, 2005.  In the 
decision, the RO explained that a VA examination performed on 
January 18, 2005 had been previously overlooked, and it 
contained evidence of symptoms meeting criteria for a 
compensable rating.  

Based upon a careful review of the record, the Board finds 
that an earlier effective date for the award of a 10 percent 
disability rating for allergic rhinitis is not warranted.  
The veteran's allergic rhinitis is rated under 38 C.F.R. § 
4.97, Diagnostic Code 6522.  Under Diagnostic Code 6522, a 10 
percent rating is warranted for allergic rhinitis without 
polyps, but with greater than 50 percent obstruction of nasal 
passage on both sides or complete obstruction on one side.  A 
30 percent rating is warranted for allergic rhinitis with 
polyps.

The Board has reviewed VA and private outpatient treatment 
records dated between November 2001 and January 18, 2005.  
These records do not show the degree of obstruction of the 
nasal passages, nor do they show evidence of nasal polyps.  
The veteran underwent a VA examination in April 2001 at which 
time he was noted to have symptoms of sinus pain and 
pressure, a runny, stuffy nose, watery itchy eyes, and 
sneezing.  There was clear drainage from the nose upon 
examination.  Upon x-ray of the sinuses, there was no 
evidence of infection, tumor, or other abnormality.  They 
were noted to be normal.  

The veteran also underwent a VA examination in May 2002.  
Upon physical examination, the nose was patent; secretions 
were clear; and there was no inflammatory component.  The 
clinical impression was allergic rhinitis, minimal symptoms, 
no current progression.  Finally, the veteran underwent a VA 
examination on January 18, 2005 for the allergic rhinitis.  
The examining physician indicated that the veteran's claims 
file was reviewed prior to the evaluation.  Upon physical 
examination, the nasal mucosa was inflamed with hypertrophy 
of the inferior turbinates, with a 50 percent obstruction of 
both nostrils due to the enlarged turbinates.  

The January 18, 2005 VA examination is the first evidence 
showing that the veteran had a 50 percent obstruction of 
nasal passage on both sides, and thus met the criteria for a 
compensable rating.  As noted, the effective date of an 
evaluation and award of compensation for an increased rating 
claim is the date of receipt of the claim or the date 
entitlement arose, whichever is the later.  38 U.S.C.A. § 
5110(a); 38 C.F.R. § 3.400(o) (1).  Therefore, while the 
increased rating claim was received in November 2001, the 
date entitlement arose (i.e. the date the veteran met the 
criteria for a compensable rating) was not until January 18, 
2005.  There are no provisions in the applicable laws and 
regulations to allow an earlier effective date prior to 
January 18, 2005 for the increased evaluation of 10 percent 
for allergic rhinitis.


An effective date earlier than February 22, 2005 for the 
grant of service connection for erectile dysfunction.

The veteran appeals the February 22, 2005 effective date 
assigned for the grant of service connection for erectile 
dysfunction.  

Based upon the evidence of record, the Board finds that there 
is simply no basis upon which to justify granting an 
effective date earlier than February 22, 2005, for the grant 
of service connection for erectile dysfunction.  The record 
shows that the veteran filed a formal claim seeking service 
connection for erectile dysfunction that was received at the 
RO on February 22, 2005.  Prior to February 22, 2005, there 
is no record of a formal claim for service connection for 
such disorder, and the record contains no communication that 
could be considered an informal claim for VA compensation.   

As noted, with a claim for service connection, the effective 
date of an award will be either, the day following separation 
from active service or the date entitlement arose if the 
claim is received within one year after separation from 
service; or the date of receipt of claim or date entitlement 
arose, whichever is later.  38 C.F.R. §3.400(b)(2)(i).  Here, 
the veteran separated from service in May 2001.  He did not 
file a claim for an erectile dysfunction disorder within one 
year after separation; but many years later in February 2005.  
Thus, there is no basis for an effective date earlier than 
February 22, 2005. 


An effective date earlier than February 22, 2005 for the 
grant special monthly compensation based on the loss of a 
creative organ.

The veteran appeals the February 22, 2005 effective date 
assigned for the grant of special monthly compensation based 
on the loss of a creative organ.  

Special monthly compensation under the provisions of 38 
U.S.C.A. § 1114(k) is payable if a veteran, as the result of 
service-connected disability, has suffered the anatomical 
loss or loss of use of one or more creative organs.  See 38 
C.F.R. § 3.350(a).  A determination of the proper effective 
date for the grant of special monthly compensation turns on a 
determination as to when the veteran's special monthly 
compensation claim was received, and a determination as to 
when it became factually ascertainable that an award for 
special monthly compensation for the loss of a creative organ 
was warranted.

The record shows that the veteran filed a formal claim 
seeking service connection for erectile dysfunction that was 
received at the RO on February 22, 2005.  While a specific 
claim for special monthly compensation based on the loss of a 
creative organ was not filed by the veteran, it was granted 
by the RO secondary to the grant of service connection for 
erectile dysfunction.  Since the effective date of service 
connection for erectile dysfunction is February 22, 2005, 
this is also considered to be the date of the claim for 
special monthly compensation based on the loss of a creative 
organ.

With February 22, 2005 accepted as the date of the claim for 
special monthly compensation for the loss of a creative 
organ, the Board must now ascertain when it became factually 
ascertainable that such an award was warranted.  In this 
regard, the Board notes that an earlier effective date may be 
assigned when it is factually ascertainable that an increase 
in disability occurred and the claim for increase was 
received within one year from that date, but otherwise the 
date of receipt of the claim.  38 C.F.R. § 3.400(o) (2).   

Here, there is no evidence of erectile dysfunction secondary 
to a service-connected disorder, within the one-year period 
preceding the date of the claim.  In this regard, the VA 
outpatient treatment records dated in July and August 2003 
reflect that the veteran experienced some sexual side effects 
from medications prescribed for post-traumatic stress 
disorder (PTSD).  Yet, the PTSD was not a service-connected 
disorder.  It is not until a May 2005 VA genitourinary 
examination, that the veteran is shown to have been diagnosed 
with erectile dysfunction, secondary to hypertension 
medications used for his service-connected hypertension 
disability.  Therefore, as there is no evidence of the loss 
of a creative organ (due to service or a service-connected 
disability) within the one year period prior to February 22, 
2005, there is no basis upon which the veteran could receive 
an earlier effective date for special monthly compensation.  
See 38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(o) (1).  

The Board thus concludes that an effective date earlier than 
February 22, 2005, for the grant of special monthly 
compensation is not warranted in this case under VA law and 
regulations governing special monthly compensation.  38 
U.S.C.A. §§ 5108, 5110 (West 2002); 38 C.F.R. §§ 3.156, 3.400 
(2007).  Therefore, the appeal must be denied. 


Service Connection 

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 
C.F.R. § 3.303 (2007). 

As a general matter, service connection for a disability on 
the basis of the merits of such claim is focused upon (1) the 
existence of a current disability; (2) the existence of the 
disease or injury in service, and; (3) a relationship or 
nexus between the current disability and any injury or 
disease during service.  See Cuevas v. Principi, 3 Vet. App. 
542 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992).

Service connection may be established under the provisions of 
38 C.F.R. § 3.303(b) when the evidence, regardless of its 
date, shows that a veteran had a chronic condition in service 
or during the applicable presumptive period, which is related 
to a current disability.  In addition, certain chronic 
diseases, including psychoses, may be presumed to have been 
incurred or aggravated during service if they become 
disabling to a compensable degree within one year of 
separation from active duty. 38 U.S.C.A. §§ 1101, 1112; 38 
C.F.R. §§ 3.307, 3.309.

For the showing of chronic disease in service, there are 
required a combination of manifestations sufficient to 
identify a disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
chronic.  Continuity of symptomatology is required only where 
the condition noted during service is not, in fact, shown to 
be chronic or when the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

Where a determinative issue involves medical causation or a 
medical diagnosis, competent medical evidence is required.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  Although an 
appellant is competent to provide evidence of visible 
symptoms, he is not competent to provide evidence that 
requires medical knowledge.  Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).


Gastroesophageal reflux disease (GERD)

The veteran contends he is entitled to service connection for 
gastroesophageal reflux disease (GERD).  

Service treatment records show the veteran complained of 
epigastric pain in May 2000.  The clinical assessment was 
"probable gastrointestinal related- esophageal 
spasm/gastritis/reflux."  The veteran was prescribed Zantac.  
The veteran also indicated stomach problems on his November 
2000 Report of Medical History form, completed in connection 
with his separation examination.  This form contains a 
physician's comment that the veteran used Zantac for these 
stomach complaints.  Reports from a November 2000 Medical 
Evaluation Board Evaluation and the separation examination 
reflect recommendations that the veteran's complaint of 
abdominal/gastrointestinal discomfort receive further 
evaluation by a specialist.  

Post-service VA outpatient treatment records show that from 
September 2002 to the present, the veteran has continued to 
be treated for reflux symptoms (i.e. GERD) with Zantac and 
Prevacid and other medications.  

After a review of the cumulative evidence, the Board finds 
that service connection for GERD is warranted.  As indicated, 
service connection may be established under the provisions of 
38 C.F.R. § 3.303(b) when the evidence, regardless of its 
date, shows that a veteran had a chronic condition in service 
or during the applicable presumptive period, which is related 
to a current disability.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).  

Here, the evidence shows there was a diagnosis of reflux 
treated with medication, in service, and at separation from 
service.  The record also shows that there has been 
continuity of reflux symptomatology since service, including 
the use of several prescription medications for treatment and 
a current diagnosis of GERD.  Therefore, resolving all doubt 
in the veteran's favor, the Board finds that service 
connection for GERD is warranted.  38 C.F.R. § 3.102. 


Anxiety, claimed as secondary to the service-connected asthma 
disability

The veteran contends he is entitled to service connection for 
anxiety, secondary to the service-connected asthma 
disability.

Service treatment records show no evidence of an anxiety 
disorder.  The November 2000 separation examination shows the 
psychiatric examination was normal.  In addition, the veteran 
is shown to have denied symptoms of depression or excessive 
worry, and the symptom of nervous trouble of any sort on his 
November 2000 Report of Medical History form.  

Post-service VA outpatient treatment records also show some 
treatment for the veteran's complaint of anxiety beginning in 
2002, treated with counseling and medication.  Clinical notes 
from a psychological evaluation in October 2002 show the 
veteran reported problems with his family, children, friends 
and coworkers which bothered him.  He also reported that his 
chronic medical problems, such as the asthma and migraine 
headaches bothered him extremely.  

The records reveal that in June 2004 the veteran underwent a 
VA examination, to determine the nature and etiology of any 
chronic depressive and/or anxiety disorders.  His claims file 
was reviewed prior to the examination.  In brief summary, the 
veteran reported that during his service in Bosnia, he was 
not exposed to killing, was not wounded, nor was he a 
prisoner of war.  He did indicate that he had "a lot of 
stress over there."  The veteran reported current health 
concerns which included asthma, tension headaches, and 
erectile dysfunction, which seemed to be the worse problem.  
He was worried about his health.  Following the mental status 
evaluation, the examiner provided diagnoses of anxiety, mild 
and chronic; and dysthymia, chronic.  The GAF score was 75.  
The examiner further commented that these disorders were not 
caused by the migraines, asthma, or any of the veteran's 
other service-connected disorders.

A September 2004 clinical note shows the veteran reported 
several health concerns, but also noted several personal 
stressors in his life.  He did not wish to discuss those 
personal issues.  Another note dated in May 2005 reveals the 
veteran concerns were mostly related to his health.  His 
headaches and asthma had worsened recently and that caused 
some anxiety.  He also reported stress regarding his work 
situation, including the possibility of filing an EEO 
complaint.   

In January 2007, the veteran underwent a psychology 
evaluation, although it was specifically for a reassessment 
of PTSD.  Significantly, it is noted on his questionnaire 
that he reported depression, irritation, and chronic pain 
(apparently related to bad migraines).  The veteran also 
reported some traumatic events from military services, which 
were inconsistent with statements given prior examiners.  A 
15-year history of alcohol abuse beginning in 1987 was 
provided as well.  The examiner noted that the veteran had 
been prescribed medication for migraines and severe pain.  
Following a detailed mental evaluation, the examiner ruled 
out a diagnosis of PTSD.  He noted that the chronic pain and 
frequent migraines were conceptualized as the predominant 
focus of the clinical presentation, with depressed mood, 
social isolation and irritability associated with the pain.  
As such, the diagnosis of pain disorder, with both 
psychological factors and general medical condition (GMC) was 
given.  The examiner indicated that he had not fully assessed 
the chronology of the psychological symptoms in relation to 
the pain.  The AXIS I diagnoses included: pain disorder, with 
both psychological factors and general medical condition, 
chronic; nightmare disorder; and alcohol dependence in 
sustained, full remission.

After a careful review of the evidence of record, the Board 
finds that service connection for a chronic anxiety disorder 
is not warranted.  In reaching this decision, the Board notes 
that while the post-service medical treatment records show 
evidence of a current chronic anxiety disorder, direct 
service connection may not be granted without medical 
evidence of in-service incurrence or aggravation of that 
particular disorder; and medical evidence of a nexus between 
the claimed in-service disease or injury and the present 
disease or injury.  See Caluza v. Brown, 7 Vet. App. 498, 506 
(1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996).  

Here, the veteran's service records do not contain evidence 
of in-service incurrence of anxiety or any other psychiatric 
disability.  Notwithstanding the veteran's testimony that he 
was treated for psychiatric problems in service and was 
prescribed Paxil, the available service records do not 
reflect evidence of such.  As noted, the veteran's November 
2000 separation physical examination found him to be 
psychiatrically normal, and on the corresponding Report of 
Medical History, the veteran denied symptoms of excessive 
worry.  

Where a determinative issue involves medical causation or a 
medical diagnosis, competent medical evidence is required.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  In this case, 
the veteran has not presented competent (medical) evidence of 
a relationship between his current anxiety problem and 
military service.  Thus, service connection is not warranted 
on a direct basis.

In addition, there is no evidence of chronic anxiety within 
one year after separation from service in May 2001.  The 
first evidence of treatment for psychosocial treatment is in 
October 2002, and the first diagnosis of a chronic anxiety 
disorder was in June 2004.  Thus, the service connection for 
anxiety may not be presumed.  See 38 C.F.R. § 3.307, 3.309 
(2007).   

The veteran's primary contention though, is that his chronic 
anxiety disorder developed secondary to his service-connected 
asthma disability.  Although the veteran is competent to 
provide evidence of visible symptoms, he is not competent to 
provide evidence that requires medical knowledge.  Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).  Notwithstanding the 
veteran's contention, a VA examiner has indicated that the 
current chronic anxiety disorder was not caused by the 
veteran's asthma, migraines, or any of the veteran's other 
service-connected disorders.  

The credibility and weight to be attached to such opinion is 
within the providence of the Board as adjudicators.  
Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  The 
probative value of a medical opinion is generally based on 
the scope of the examination or review, as well as the 
relative merits of the expert's qualification and analytical 
finding, and the probative weight of a medical opinion may be 
reduced if the examiner fails to explain the basis for an 
opinion.  Sklar v. Brown, 5 Vet. App. 140 (1993); see also 
Bloom v. West, 12 Vet. App. 185, 187 (1999).  The VA 
examiner's opinion is based upon a psychological examination 
of the veteran and information found upon a review of the 
veteran's service records and claims file.  Therefore, the 
Board considers his opinion to be probative.  Notably, there 
is no other medical evidence or opinion in the file to refute 
this opinion.  

In sum, there is no evidence of a chronic anxiety disorder 
during service.  There is also no competent and probative 
medical evidence of a relationship between the currently 
diagnosed anxiety disorder and military service; or the 
service-connected asthma or any other service-connected 
disorder.  Thus, on the basis of the foregoing, the Board 
finds that the criteria for establishing service connection 
for anxiety have not been met.  The Board has considered the 
applicability of the benefit-of-the-doubt doctrine; however 
the preponderance of the evidence is against the veteran's 
claim, that doctrine is not applicable in this appeal.  See 
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. at 
55-57 (1990).


Increased Rating

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  

Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation is to be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating is to be assigned.  38 C.F.R. § 4.7.  The veteran's 
entire history is reviewed when making disability 
evaluations.  See generally 38 C.F.R. 4.1; Schafrath v. 
Derwinski, 1 Vet. App. 589 (1995).  After careful 
consideration of the evidence, any reasonable doubt remaining 
is resolved in favor of the veteran.  38 C.F.R. § 4.3.  

Where, as here, the question for consideration is the 
propriety of the initial evaluation assigned, evaluation of 
the medical evidence since the grant of service connection 
and consideration of the appropriateness of "staged rating" 
is required.  Fenderson v. West 12 Vet. App. 119, 126 (1999).  
The veteran is presumed to be seeking the maximum benefit 
allowed by law and regulation.  AB v. Brown, 6 Vet. App. 35, 
(1993).  

The veteran contends he is entitled to an initial compensable 
rating for hypertension.

Service connection for hypertension was granted in a May 2001 
rating decision.  At that time, the veteran was assigned a 
noncompensable (0 percent) evaluation, pursuant to 38 C.F.R. 
§ 4.104, Diagnostic Code 7101. 

Under Diagnostic Code 7101, hypertensive vascular disease 
with diastolic pressure predominantly 100 or more, or; 
systolic pressure predominantly 160 or more, or; minimum 
evaluation for an individual with a history of diastolic 
pressure predominantly 100 or more who requires continuous 
medication for control, is rated 10 percent disabling.  
Hypertensive vascular disease with diastolic pressure 
predominantly 110 or more, or; systolic pressure 
predominantly 200 or more, is rated 20 percent disabling.  
Hypertensive vascular disease with diastolic pressure 
predominantly 120 or more is rated 40 percent disabling.  
Hypertensive vascular disease with diastolic pressure 
predominantly 130 or more is rated 60 percent disabling.  

Note (1) to this Diagnostic Code provides that hypertension 
or isolated systolic hypertension must be confirmed by 
readings taken two or more times on at least three different 
days.  For purposes of this section, the term hypertension 
means that the diastolic blood pressure is predominantly 
90mm. or greater, and isolated systolic hypertension means 
that the systolic blood pressure is predominantly 160mm. or 
greater with a diastolic blood pressure of less than 90mm.  
Note (2) provides that hypertension that is due to aortic 
insufficiency or hyperthyroidism, which is usually the 
isolated systolic type, is to be rated as part of the 
condition causing it rather than by a separate rating.  Note 
(3) provides that hypertension is to be rated separately from 
hypertensive heart disease and other types of heart 
disorders.  See 38 C.F.R. § 4.104, Diagnostic Code 7101 
(2007). 

At a VA examination conducted in April 2001, a blood pressure 
of 139/75 was recorded.  The veteran reported that he 
experienced headaches, lightheadedness, and dizziness with 
his increased blood pressure.  At the time he was treated 
with Plendil 10mg, taken once daily.  It was noted to help 
most of the time.  During another VA examination conducted in 
May 2002, a blood pressure of 130/88 was recorded.  The 
examiner noted that that veteran had elevated blood pressure 
which was controlled on Nifedipine.  The clinical impression 
was essential hypertension, controlled.

A VA outpatient treatment record dated November 12, 2002 
shows the veteran began Fosinopril for his hypertension.  
Clinical notes dated on April 10, 2003 and May 25, 2004 
reveal blood pressure readings of 149/83, and 149/88, 143/91, 
respectively; and a finding of hypertension, uncontrolled.  
Another treatment record dated in December 2004 reflects that 
the veteran's home monitored blood pressure readings were in 
the systolic range of 140's to 150's; diastolic range was in 
the 90's.  

The veteran underwent another VA examination in January 2005, 
at which time he reported that he was on four different 
medications for his hypertension (Fosinopril 40 mg once a 
day, Nifedipine 90 mg, once a day, Hydrochlorothiazide 25 mg 
once a day, and Terazosin 5 mg once a day).  He denied any 
heart, stroke, or renal problems.  The blood pressure 
readings were as follows: 128/98 (sitting); 104/80 
(recumbent); and 130/90 (standing).  The diagnosis was 
hypertension, mild, well-controlled.

A clinical note dated May 20, 2005 shows that the veteran's 
blood pressure was usually adequately controlled and that 
there were no medication changes indicated at present.  
Another clinical note dated in December 2005 shows the 
veteran's hypertension was uncontrolled with use of 
medication.  A May 9, 2007 treatment record included a 
comment that the veteran's blood pressure was usually 
adequately controlled and there were no medication changes 
indicated at present.

The veteran most recently underwent a VA examination in May 
2007, at which time he indicated that his physician had 
recently changed his blood pressure medications.  
Specifically, Lisinopril 20 mg was added to Nifedipine 90 mg 
and Hydrochlorothiazide 50 mg.  The veteran denied any 
headaches, blurred vision, transient ischemic attack (TIA), 
or cerebrovascular symptoms.  Current blood pressure readings 
were 140/96, 142/98, and 132/88.  The examiner noted that his 
blood pressure was unstable.  The clinical impression was 
"[H]ypertension currently not stable.  He is being treated 
with three different medications at the current time."

Having carefully considered the veteran's contentions in 
light of the evidence of record and the applicable law, the 
Board finds that the preponderance of the evidence is against 
an initial compensable evaluation for hypertension.  In this 
regard, it is noted that since the grant of service 
connection in May 2001, the diastolic blood pressure readings 
have been predominantly below 100.  Systolic pressure has 
been similarly controlled; with values consistently well 
below 160.  In fact, in the seventy-five total blood pressure 
readings that have been taken since May 2001, there were only 
4 instances in which the veteran's diastolic blood pressure 
was 90 or more; and only 4 instances in which the veteran's 
systolic blood pressure was 160 or more.  

While VA treatment records reflect that the veteran's blood 
pressure medications have been adjusted periodically in an 
effort to optimize control; the record pressure readings are 
still consistently below the levels required for assignment 
of a compensable evaluation.  As noted, a compensable (10 
percent) evaluation requires a showing of diastolic pressures 
predominantly 100 or more, or; systolic pressures 
predominantly 160 or more.  In light of the above, there is 
no basis for assignment of a compensable evaluation, for any 
period throughout the course of this appeal.  

In reaching these conclusions, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  See 
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. at 
55-57 (1990).


ORDER

An effective date earlier than January 18, 2005, for an 
increased evaluation of 10 percent for allergic rhinitis is 
denied.  

An effective date earlier than February 22, 2005 for the 
grant of service connection for erectile dysfunction is 
denied.

An effective date earlier than February 22, 2005 for the 
grant of special monthly compensation based on the loss of a 
creative organ is denied.

Service connection for gastroesophageal reflux disease (GERD) 
is granted.

Service connection for anxiety is denied.

An initial compensable evaluation for hypertension is denied.




REMAND

The veteran contends he is entitled to service connection for 
depression.  

In June 2004, the veteran underwent a VA examination to 
determine whether or not he had a depressive disorder and if 
so, whether such disorder had developed secondary to his 
service-connected disorders.  Following a clinical interview 
and evaluation, the VA examiner provided a diagnosis of 
dysthymia, chronic.  He concluded that this disorder was not 
caused by the veteran's migraines, asthma, or any other 
service-connected disorder.

The Board notes that at the time of the VA examination, the 
veteran was not service-connected for erectile dysfunction.  
Service connection was granted for that disability in July 
2005.  It is observed that in the VA examination report, the 
examiner commented that the veteran's concerns involving his 
erectile dysfunction seemed to be the worst issue.  

The Boards also notes that the VA examiner did not include 
any comment as to whether the veteran's service-connected 
disorders aggravated his dysthymia.  Secondary service 
connection on the basis of aggravation is permitted under 38 
C.F.R. § 3.310 (2007) and compensation is payable for the 
degree of aggravation of a nonservice-connected disability 
caused by a service-connected disability.  Allen v. Brown, 7 
Vet. App. 439 (1995); 38 C.F.R. § 3.310.

The medical evidence of record does not adequately address 
the etiological relationship, if any, between the veteran's 
dysthymia and military service, including whether dysthymia 
was caused or aggravated by his service-connected disorders, 
particularly the erectile dysfunction.  In light of the fact 
that service connection for erectile dysfunction has since 
been granted and the fact that a prior examination clearly 
shows some relationship between that disorder and the 
veteran's psychological state, the Board finds that another 
VA examination is appropriate.



Accordingly, the case is REMANDED for the following action:

1.  Contact the veteran and obtain all 
records of treatment for depression not 
currently in the claims file.  If these 
records can not be obtained, documentation 
stating this fact must be associated with 
the claims file.

2.  Schedule the veteran for a VA 
psychiatric examination to determine the 
nature and etiology of any psychiatric 
disability manifested by depression.  All 
indicated tests and studies should be 
conducted.  The claims folder must be made 
available to the examiner for review 
before the examination.  The examiner 
should annotate in the examination report 
that claims file review was conducted. 

The examiner should provide an opinion as 
to whether it is at least as likely as not 
(50 percent probability or greater) that 
any current disability manifested by 
chronic depression (dysthymia) is the 
result of military service, or was caused 
or aggravated to a service connected 
disorder, with particular attention to the 
service-connected erectile dysfunction 
disorder.  The reasons and bases for all 
opinions should be provided.   

3.  The RO should review the claims file 
to ensure that all of the foregoing 
requested development is completed, and 
arrange for any additional development 
indicated.  The RO should then 
readjudicate the claim on appeal.  If any 
benefit sought remains denied, the RO 
should issue an appropriate SSOC and 
provide the veteran and his representative 
the requisite period of time to respond.  
The case should then be returned to the 
Board for further appellate review, if 
otherwise in order.  No action is required 
of the appellant unless he is notified. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the 
appellant that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claim.  His cooperation in VA's efforts to develop his claim, 
including reporting for any scheduled VA examination, is both 
critical and appreciated.  The appellant is also advised that 
failure to report for any scheduled examination may result in 
the denial of a claim.  38 C.F.R. § 3.655.  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
Dennis F. Chiappetta 
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


